Filed 3/30/21 P. v. Duarte CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G058965

                     v.                                                (Super. Ct. No. 18WF0980)

 BANI MARCELA DUARTE,                                                  OPINION

      Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, Gary S.
Paer, Judge. Affirmed with directions.
                   Peter H. Gold, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steve Oetting and
Heather B. Arambarri, Deputy Attorneys General, for Plaintiff and Respondent.

                                             *               *               *
                                    INTRODUCTION
              While heavily intoxicated, Bani Marcela Duarte drove her car at a speed of
nearly 80 miles per hour and rammed into another vehicle that was stopped at a red light.
The other vehicle was propelled into a pole, caught on fire, and soon was engulfed in
flames. Three of the four persons inside, all teenagers, died, despite the efforts of a
police officer to rescue them. The fourth teen managed to get himself out of the car alive
but suffered burns. Just minutes before these horrifying events occurred, Duarte had
driven into a curb, bringing her car to a stop, and had declined offers for a ride by a driver
of another car who had observed her driving recklessly and believed she was too drunk to
drive.
              A jury convicted Duarte of three counts of second degree murder and one
count of driving under the influence of alcohol, and found true the allegation of great
bodily injury in connection with the last count. Duarte was sentenced to three
consecutive indeterminate terms of 15 years to life with a consecutive determinate term
of six years, for an aggregate term of 51 years to life.
              We reject Duarte’s claims of error and affirm. The trial court did not err by
denying Duarte’s motion to exclude a video recording of a police interview conducted at
the scene soon after the fatal collision because Duarte was not in custody at the time for
purposes of Miranda v. Arizona (1966) 384 U.S. 436 (Miranda). The prosecutor did not
commit misconduct by relying on a nonpublished opinion in support of a motion in
limine to exclude statistical evidence, and the trial court did not commit misconduct by
citing the nonpublished opinion in granting that motion. Any error in citing the
nonpublished opinion was harmless, and the trial court did not err by excluding the
statistical evidence proffered by Duarte because it was irrelevant. The trial court did not
err by denying Duarte’s motion to disclose personal juror identifying information because
Duarte failed to make a preliminary showing of possible juror misconduct.



                                              2
              Finally, we affirm the restitution fine and victim restitution. The abstract of
judgment for the indeterminate prison commitment does not accurately reflect the trial
court’s sentence waiving the court security fee and the criminal conviction assessment,
and, therefore, we shall direct the trial court to prepare a corrected abstract.

                                           FACTS
                                               I.
                                     The Fatal Collision
              On the night of March 28, 2018, Duarte drove her car to a restaurant to
have dinner with a friend. At about 11:00 p.m., Duarte and her friend went to a bar and,
at about 11:30 p.m., walked across the street to another bar.
              At about 1:00 a.m. on March 29, Esteban Espinosa, Eric Martinez, and
Alex Martinez were in a car, driven by Espinosa, heading toward Huntington Beach from
Newport Beach. Espinosa noticed that a white car was swerving between lanes and had
nearly hit several parked cars. The white car sped past them on the right hand side,
pulled in front of them, struck a curb, and came to a stop. Espinosa pulled up next to the
white car and parked. The driver of the white car, later identified as Duarte, got out and
looked toward Espinosa. He could see she was intoxicated: Her speech was impaired,
she burped, and she struggled to walk. Espinosa and Alex Martinez asked Duarte if she
was “okay.” She said yes. Espinosa offered three or four times to give her a ride “to
wherever she was going.” Duarte declined the offers and got back into her car.
              Espinosa drove his vehicle in front of Duarte’s car and parked. Alex
Martinez called 911 to report the incident. About five minutes later, Duarte drove around
Espinosa and sped off. Espinosa and his friends followed her, all the while Alex
Martinez stayed on the line with the 911 operator.
              As Duarte drove northbound on Pacific Coast Highway, she continued to
swerve between lanes and drove recklessly at about 80 miles an hour in a 55 mile per


                                               3
hour zone. Duarte maintained the same high rate of speed as she approached a red traffic
light. Stopped at the red light was a Toyota automobile. Inside the Toyota were four
teenagers: Brooke Hawley, Albert Rossi, Dylan Mack, and Alexis Vargas Andrade.
               Duarte drove her car smack into the rear of the Toyota. The force of impact
                                                                                                 1
was so great that it propelled the Toyota into a traffic pole. The Toyota caught on fire.
Espinosa, who had followed Duarte to the scene, ran toward the Toyota to try to help the
victims inside, but he stopped when his friends told him the situation was too dangerous.
               Police officers arrived within minutes. Huntington Beach police detective
Sean McDonough used his flashlight to break the front driver’s side window of the
Toyota, reached inside the car, and tried to open the door to rescue those inside. The car
door had been badly damaged and would not open. The flames were growing and
McDonough could feel them burning his uniform. He tried to douse the flames with a
fire extinguisher, but it was of little use. The fire grew stronger and soon the vehicle was
engulfed in flames. Firefighters arrived and extinguished the fire.
               Hawley, Rossi, and Mack died inside the car. The cause of death was
extensive thermal injuries and/or carbon monoxide inhalation. Vargas Andrade, who had
been in the front passenger seat, managed to get out of the car alive. He suffered




1
  As these events unfolded before his eyes, Alex Martinez related them to the 911
operator. The transcript of the 911 call is chilling. Once Martinez and his friends had
crossed the bridge over the Santa Ana River and entered Huntington Beach, the operator
asked Martinez if the car they were following was still swerving. Martinez told the
operator, “[o]h fuck. . . . She just hit a car. She just hit a car.” Moments later Martinez
reported, “[o]ne of the cars is on fire. [¶] . . . [¶] . . . the car is on fire right now.” The
operator asked Martinez if he had seen what had happened; he replied, “[y]eah, she hit a
car in front of her” that was stopped at a red light. He begged the operator, “Hurry,
please. The car is on fire and there’s still people trapped inside.” As Martinez watched
the flames grow, he told the operator, “[t]hey’re still in there. [¶] . . . [¶] . . . it’s lighting
up. [¶] . . . [¶] Oh shit.” Finally, he exclaimed, “The car’s on fire, man. Holy shit.”

                                                 4
extensive burns to his hair and a hand. He was found after the crash in a state of shock:
                                                                           2
He did not know what had happened or how he had gotten out of the car.
                                                II.
                                      Police Investigation
               Huntington Beach police officers interviewed Duarte at the scene. At first,
she told them she did not know how much alcohol she had consumed that night or how
she collided with the victims’ car. She later stated she had started drinking at about
11:00 p.m. and drank perhaps three alcoholic drinks. She refused to take a breathalyzer
test at the scene or participate in a field sobriety test.
               The officers arrested Duarte and her blood was drawn at 2:45 a.m. on
March 29, 2018. Her blood alcohol concentration was .28 percent; at 1:00 a.m., the time
of the collision, her blood alcohol concentration would have been .30 or .31 percent.
Inside Duarte’s car, police investigators found a partially empty one-ounce bottle of
vodka, an empty 24-ounce can of malt liquor, and an empty, broken Styrofoam cup.
               Police investigators found tire skid marks in the intersection. The event
data recorder from Duarte’s car showed it had traveled at nearly 79 miles per hour for the
last half second before the collision. The event recorder for the Toyota showed it had
been fully stopped for about two seconds before the collision. The brakes in Duarte’s car
had not been activated in the five seconds before the collision.
                                               III.
                        Duarte’s Prior Arrest and Instagram Posts
               At about 3:40 a.m. on June 22, 2016, Orange County Sheriff’s Deputy
Jeremy Johnson made a traffic stop of a Ford Expedition driven by Duarte. The interior
of the vehicle smelled of alcohol, and Duarte’s eyes were watery. Johnson asked Duarte
if she had been drinking; she replied that she had been drinking in a bar earlier in the
2
  At trial, Vargas Andrade testified the only thing he remembered about the collision was
“waking up.” He still had no idea how he got out of the car.

                                                 5
evening. Duarte submitted to a breathalyzer test which showed a blood alcohol
concentration that was higher than the legal limit to drive a motor vehicle.
              Johnson read Duarte her rights pursuant to Miranda, supra, 384 U.S. 436,
confiscated her driver’s license, and placed her under arrest for driving under the
influence (DUI). Inside Duarte’s vehicle, Johnson found an empty beer can, an empty
bottle of vodka, and a water bottle containing an alcoholic beverage. Duarte was issued a
citation and her driver’s license was suspended for a year, however, it appears she was
                                   3
not prosecuted for this offense.
              In November 2017, Duarte posted an Instagram message stating, “don’t
drink and drive.” At about the same time, she responded to an Instagram message about
a collision caused by a drunk driver by posting that she had used a rideshare service the
previous weekend to avoid driving while under the influence. Duarte advised, “rather be
safe than sorry.” She also posted an Instagram message stating: “Well, I was pretty
messed up. I fall asleep when I’m drunk LOL.”

                                       DISCUSSION

                                             I.

              The Trial Court Did Not Err by Denying Duarte’s Motion
              to Exclude the Video Recording of the Police Investigation
              Immediately after the fatal collision, Huntington Beach police officers
Daniel Kim and Roman Altenbach questioned Duarte for about an hour. The interview
was video recorded by means of a body-worn camera. Duarte moved to exclude the
video recording on the ground she was in custody when interviewed but had not been
read her rights pursuant to Miranda, supra, 384 U.S. 436. The trial court denied Duarte’s

3
  There is no evidence in the record that Duarte ever received the advisement based on
People v. Watson (1981) 30 Cal.3d 290 (Watson advisement) that “[i]f you continue to
drive while under the influence of alcohol or drugs, or both, and, as a result of that
driving, someone is killed, you can be charged with murder.” (Veh. Code, § 23592,
subd. (a).)

                                             6
motion to exclude the video recording, it was received into evidence as exhibit 5, and it
was played for the jury. A transcript of the video recording was received into evidence as
exhibit 5A and copies of the transcript were given to the jurors.
                Duarte argues the trial court prejudicially erred by denying her motion to
exclude the video recording of the on-scene police interview. We disagree. Although
Duarte does not mention the transcript (exhibit 5A), we conclude it was admissible too.

A. Background: The On-scene Investigation
                Officer Kim began questioning Duarte while she was still seated in her car
after the collision. Kim started by asking Duarte her name, where she had been, in which
direction she had been traveling, and where she had been. After answering a few
questions, Duarte said she wanted to go home. She told the officers she lived in San
Clemente and asked if they could take her there. When asked how much she had had to
drink, Duarte said she did not know. She also said she did not know whether she had
been driving.
                Kim asked Duarte more generally what had happened. She said she wanted
to go home and asked if she was going to jail. Kim replied, “I don’t know. We haven’t
determined that yet.” Kim asked Duarte for her driver’s license, vehicle registration, and
proof of insurance. Duarte was surprised to learn that she had been in an accident and
that her car had been totaled. Kim informed Duarte the interview was being recorded
because he was conducting an investigation, “an investigation we need to do.”
                Officer Altenbach took over the investigation. He had Duarte step out her
car and escorted her to the sidewalk. Altenbach told Duarte he was going to conduct a
“little investigation” to make sure she was not too impaired to drive. He then asked
questions about her medical conditions, when she last slept, and when and what she had
last eaten. Duarte asked why he was asking those questions. Altenbach replied, “it’s just
part of our investigation into what happened.” Duarte acknowledged that she had been


                                              7
driving but said she was not going to drive anymore. She asked if she was going to get a
ticket. Altenbach said he did not know because he was still investigating the accident and
did not yet know if she had done anything wrong. When Altenbach questioned Duarte
about what she had had to drink that night, she gave various answers and asked, “Why do
I have to say it?” Altenbach responded, “Well I can’t force you to answer but I’m asking
the question. [¶] . . . [¶] . . . I’m doing an investigation to see if you’re impaired enough
or too impaired to drive.”
              Duarte again said she wanted to go home and asked Altenbach to take her
there. He said he would not do that. She asked why. He replied: “Because you’re being
detained per my investigation. [¶] . . . [¶] . . . [B]ecause some of the things I’m seeing
lead me to believe you might be impaired so I’m going to do my investigation.” He
continued, “[s]o you’re not free to leave and we’re going to do our investigation, okay?”
              Altenbach again asked Duarte how much she had had to drink, when did
she start drinking, where had she been drinking, at what time had she stopped drinking,
and what medications, if any, had she taken. Duarte refused to let Altenbach check her
eyes. He told her he could not force her to comply and repeated that statement moments
later.
              The investigation was halted while paramedics examined Duarte.
Altenbach stepped back while paramedics spoke with her. The paramedics told Duarte
that she needed to be checked at a hospital, and one paramedic told her “we’re going to
bring a backboard over here and put you on that and then get you transported, sound
good?” Duarte asked if she should go to the hospital. A paramedic replied, “yeah[,] . . .
[i]t’d be advisable to get checked out by a doctor and then . . . they’ll do the rest of it at
the hospital.” Duarte denied having injuries and declined to be taken to the hospital.
              When the investigation resumed, Altenbach tried to conduct field sobriety
tests on Duarte but she declined to participate and declined to take a breathalyzer test.



                                               8
Several times she said that she wanted to go home. At the close of the investigation,
Altenbach arrested Duarte for DUI.

B. Legal Principles and Circumstances Relevant to Determining Whether a Suspect Is in
    Custody
               In reviewing a trial court’s ruling on a motion to suppress based on a
Miranda violation, the appellate court accepts the trial court’s resolution of disputed facts
and inferences, as well as credibility evaluations, if supported by substantial evidence.
(People v. Thomas (2011) 51 Cal.4th 449, 476.) The appellate court independently
determines from the undisputed facts and facts properly found by the trial court whether
the challenged statement was obtained in violation of Miranda. (People v. Thomas,
supra, at p. 476.)
               In Miranda, the United States Supreme Court held that the Fifth
Amendment privilege against self-incrimination prevents the prosecution from using
statements obtained from a defendant during a custodial interrogation unless the
prosecution demonstrates “the use of procedural safeguards effective to secure the
privilege.” (Miranda, supra, 384 U.S. at p. 444.) Suspects in police custody must be told
they have a right to remain silent, anything they say may be used against them in court,
and they are entitled to the presence of an attorney, either retained or appointed, at the
interrogation. (Thompson v. Keohane (1995) 516 U.S. 99, 107.) “The purposes of the
safeguards prescribed by Miranda are to ensure that the police do not coerce or trick
captive suspects into confessing, [and] to relieve the ‘“inherently compelling pressures”’
generated by the custodial setting itself, ‘“which work to undermine the individual’s will
to resist.”’” (Berkemer v. McCarty (1984) 468 U.S. 420, 433, italics omitted, fn. omitted
(Berkemer).) The prosecution may not use statements obtained in violation of Miranda
to establish guilt. (Id. at p. 428.)
               Miranda warnings are required only when a defendant is subject to a
custodial interrogation. (Stansbury v. California (1994) 511 U.S. 318, 322 (Stansbury);


                                              9
Miranda, supra, 384 U.S. at pp. 444, 478-479.) Thus, a defendant must have been in
custody at the time of the interrogation in order to assert a Miranda violation. (People v.
Bejasa (2012) 205 Cal.App.4th 26, 35.)
              A suspect is in custody when placed under arrest or when a reasonable
person in the suspect’s position would believe his or her “freedom of action is curtailed to
a ‘degree associated with a formal arrest.’” (Berkemer, supra, 468 U.S. at p. 440; see
People v. Leonard (2007) 40 Cal.4th 1370, 1400.) This is an objective test. (Stansbury,
supra, 511 U.S. at p. 323; People v. Leonard, supra, at p. 1400.) In determining whether
a defendant was in custody when no formal arrest has been made, a court must examine
all the circumstances surrounding the interrogation. (Stansbury, supra, at p. 322.) These
circumstances include (1) the length of the detention, (2) the location of the detention,
(3) whether the suspect was the focus of the investigation, and (4) whether any indicia of
arrest was present. (People v. Moore (2011) 51 Cal.4th 386, 395; but see Stansbury,
supra, at p. 326 [whether the interrogating officers have focused their suspicions on the
person being questioned is not relevant for purposes of Miranda if those suspicions are
undisclosed].) The subjective views of the officers present are not considered.
(Stansbury, supra, at p. 323.)
              Other relevant factors include the ratio of police officers to suspects,
whether the suspect was told he or she could terminate the questioning, whether the
officers told the suspect he or she was considered a witness or suspect, whether the
suspect’s freedom of movement was restricted during the interrogation, whether the
officers dominated or controlled the interrogation or were aggressive, confrontational, or
accusatory, whether the officers pressured the suspect, and whether the suspect was
arrested at the end of the interrogation. (People v. Bejasa, supra, 205 Cal.App.4th at
p. 36.)
              Application and assessment of the various indicia of custody have led the
United States Supreme Court to conclude that detention and questioning of a driver

                                             10
subsequent to a routine traffic stop do not constitute a custodial interrogation. (Berkemer,
supra, 468 U.S. at pp. 435, 437-440. “[D]etention of a motorist pursuant to a traffic stop
is presumptively temporary and brief.” (Id. at p. 437.) In Berkemer, a highway patrol
officer stopped a car after observing it weave in and out of a lane. (Id. at p. 423.) The
defendant had difficulty standing when he got out of the car. (Ibid.) Without advising
the defendant of his Miranda rights, the officer asked him whether he had been using
intoxicants. (Ibid.) The defendant said he had two beers and smoked marijuana a short
time before. (Ibid.) The officer placed the defendant under arrest. (Ibid.)
              The United States Supreme Court concluded the defendant’s prearrest
statements were admissible because the defendant was not in custody within the meaning
of Miranda until he was placed under arrest. (Berkemer, supra, 468 U.S. at p. 442.) A
short period of time elapsed between the initial traffic stop and the arrest, only one officer
was present, that officer asked the defendant a modest number of questions, the
questioning was in a public spot that was visible to passing motorists, and although the
officer made the decision to arrest the defendant as soon as he stepped out of the car, the
officer did not tell the defendant he would be placed in custody. (Id. at pp. 441-442.)
“Treatment of this sort,” the Supreme Court concluded, “cannot fairly be characterized as
the functional equivalent of formal arrest.” (Id. at p. 442.)
              Pennsylvania v. Bruder (1988) 488 U.S. 9, 9-11 presented facts similar to
those of Berkemer. The United States Supreme Court concluded that “Berkemer’s rule,
that ordinary traffic stops do not involve custody for purposes of Miranda, governs this
case.” (Pennsylvania v. Bruder, supra, at p. 11.)

C. Duarte Was Not in Custody for Purposes of Miranda
              The video recording of the investigation (exhibit 5) and its transcript
(exhibit 5A) are part of the record on appeal. The facts are undisputed. We conclude,




                                             11
after considering all the relevant circumstances, Duarte was not in custody for purposes
of Miranda before her formal arrest.
              The evidence established that Duarte had been subject to the equivalent of
an investigation subsequent to a traffic stop. Kim and Altenbach did not pull over
Duarte; however, as the trial court correctly stated, “that doesn’t make a difference. She
is there.” Kim and Altenbach arrived at the scene of a fatal collision and found Duarte
seated behind the steering wheel of her car. The air bag had been deployed. The car was
severely damaged. It was reasonable to suspect that Duarte had been driving while under
the influence of alcohol and might have had something to do with the collision. As the
trial court concluded, “a DUI investigation doesn’t equal in custody for Miranda
purposes.”
              An immediate investigation was necessary and, naturally enough, the
officers wanted to know whether Duarte had been drinking and to get her explanation
about what had just happened. “‘When circumstances demand immediate investigation
by the police, the most useful, most available tool for such investigation is general
on-the-scene questioning, designed to bring out the person’s explanation . . . and enable
the police to quickly determine whether they should allow the suspect to go about his
business or hold him to answer charges.’” (People v. Davidson (2013) 221 Cal.App.4th
966, 968.)
              The investigation was about an hour long, which was no longer than
necessary given the circumstances. Duarte argues the length of the investigation made it
a custodial interrogation, but the law does not set any time limit on the permissible length
of a detention. “‘[T]he law contemplates that the officer may temporarily detain the
offender at the scene for the period of time necessary to discharge the duties that he
incurs by virtue of the traffic stop.’” (People v. Tully (2012) 54 Cal.4th 952, 980, italics
added.) In the present case, the length of the investigation was due primarily to the
difficulty in getting Duarte to provide answers to even the most basic questions. She

                                             12
rambled, provided inconsistent answers, and constantly meandered off the topic of
questioning. In addition, a sizeable part of the time reflected on the video recording
showed the intervention by the paramedics, who examined Duarte and urged her to go to
the hospital to be checked. (See People v. Forster (1994) 29 Cal.App.4th 1746,
1753-1754 [detention of more than one hour did not establish the defendant was in
custody because the length was “rationally explainable”].)
              Duarte argues the area of the investigation, apparently along or on Pacific
Coast Highway, had been closed off to the public and a number of police vehicles
blocked entry and exit. True that might be, but the location of the investigation was an
open area, not a police interrogation room, and was in plain view of other police officers,
firefighters, and paramedics.
              Two officers were present, but only one officer interacted with Duarte at
any given time. Kim asked questions for a while, then turned the investigation over to
Altenbach. The two officers never spoke with Duarte at the same time.
              Although Duarte was the focus of the investigation into the cause of the
fatal crash, neither Kim nor Altenbach ever told her that. Whenever she asked why she
was being questioned, they responded that it was part of the investigation into what had
happened or that it was necessary to determine whether she was too impaired to drive.
There were no indicia of arrest: Duarte was never restrained or handcuffed.
              Other factors demonstrate there was no Miranda violation. Duarte was
never told she had to answer questions. To the contrary, Altenbach told Duarte she did
not have to answer questions and did not have to have her eyes examined, participate in
the field sobriety test, or take a breathalyzer test. Duarte’s freedom of movement was
never restricted: She could walk freely, was never restrained, and was allowed to sit on a
curb. She was given the option of being taken by paramedics to a hospital, even
encouraged to do so, but declined.



                                            13
              The officers did not dominate the investigation. Neither Kim nor
Altenbach was aggressive, confrontational, or accusatory. Duarte was asked whether she
was the driver of the car, but that is not necessarily an accusatory question. (See People
v. Bellomo (1992) 10 Cal.App.4th 195, 199.) The video recording demonstrates the
officers, both in their words and their actions, were professional, courteous, and reserved;
indeed, as the trial court remarked, “the officers were very cordial to her.” When the
paramedics spoke with Duarte, the officers backed away. The officers placed no pressure
on Duarte: They never forced her to answer questions or take the field sobriety or
breathalyzer test. When Duarte said she was cold, they brought her jacket to her. The
trial court found the atmosphere of the investigation was not coercive, and substantial
evidence supports that finding.
              Duarte emphasizes the officers’ statements that she could not leave as proof
she was in custody. The officers justifiably told Duarte she could not leave because they
were conducting an investigation. In any case, she could not have driven away because
she was intoxicated and her car was severely damaged. The officers did not restrain her
movement so she could have walked away if she were able.
              In sum, a reasonable person in Duarte’s position would not have believed
that during the police investigation her freedom of action was curtailed to a degree
associated with a formal arrest. (Berkemer, supra, 468 U.S. at p. 440.) Duarte was not in
the least coerced, tricked, or pressured, and the officers did nothing that might have
undermined her will to resist. (Id. at p. 433.) The trial court therefore did not err by
denying Duarte’s motion to exclude the video recording, and both the recording and the
transcript were properly admitted into evidence.




                                             14
                                             II.

                  There Was No Prosecutorial Misconduct, Judicial
                 Misconduct, or Prejudicial Error in Connection with
                      Exclusion of Duarte’s Statistical Evidence
              Duarte argues the prosecutor committed misconduct by citing a
nonpublished opinion in support of a motion in limine to exclude her statistical evidence
on the relationship between DUI arrests and DUI fatalities. She argues the trial court
committed misconduct by relying on that nonpublished opinion and erred by granting the
prosecution’s motion in limine. We conclude there was no misconduct, any error in
citing the nonpublished opinion was harmless, and the trial court did not err by granting
the motion to exclude the statistical evidence.

A. Background
              The prosecution brought a motion in limine to exclude “statistical evidence
of the relationship between arrests for DUI, DUI fatalities, and the natural and probable
consequence that DUI is dangerous to human life.” In support of the motion, the
prosecution cited People v. Gandarilla (Feb. 22, 2011, G042743) (nonpub. opn.).
              At the hearing on the motion in limine, the trial court asked defense
counsel, “[i]s the defense looking to get into statistics with a witness?” Counsel
responded: “I think the case law kind of says I can’t on some grounds. What I really
want to explore with the witnesses is their experiences with DUI arrests and their
experiences with DUI fatalities.” The court asked for an offer of proof. Defense counsel
responded: “Their knowledge base. I believe Mr. Page will come in and testify as an
expert. He is going to testify as relates to the accident scene. He is going to give
measurements and talk about diagrams.” The prosecutor explained that Joshua Page
would be called as an expert witness to testify about the “collision sequence” and his
examination of the road after the fatal collision.




                                             15
              The trial court granted the motion in limine. The court stated: “I don’t
believe that statistical evidence would be probative in this case. If anything, under 352, it
would tend to confuse and mislead the jury. They’re going to be given a menu on the
implied malice, and the jury will need to decide whether the menu has been proven based
on all the evidence, which would include direct and circumstantial evidence. [¶] . . . [¶]
Sure, maybe one out of a hundred DUI’s resulted in death, but what does that have to do
with this case? The jury is going to get the menu on second degree murder. And the
[district attorney] has the big burden of proving up this whole knowledge requirement. I
just don’t think it’s a proper topic for this case.” In reaching this conclusion, the trial
court cited People v. Gandarilla, supra, G042743.
              Duarte explains the nature and theory of relevance of the statistical
evidence in the appellant’s opening brief. She states she wanted to present evidence that
“only a very small number of DUI’s result in fatalities” and therefore her prior DUI arrest
would not have made her aware that a high probability of death would result from driving
while intoxicated.

B. Neither the Prosecution nor the Trial Court Committed Misconduct
              A nonpublished appellate opinion “must not be cited or relied on by a court
or a party in any other action,” except in limited circumstances not relevant here. (Cal.
Rules of Court, rule 8.1115(a), (b).) The trial court should not have relied on People v.
Gandarilla, supra, G042743, and the prosecutor should not have cited it.
              Duarte, by failing to object, forfeited any claim of misconduct or error by
the prosecutor or the trial court. “To avoid forfeiture of a claim of prosecutorial
misconduct, a defendant must object and request an admonition.” (People v. Perez
(2018) 4 Cal.5th 421, 450.) “As a general rule, a specific and timely objection to judicial
misconduct is required to preserve the claim for appellate review.” (People v. Seumanu
(2015) 61 Cal.4th 1293, 1320.) In the present case, an objection would have cured any


                                              16
harm caused by the citation to a nonpublished opinion because the trial court would have
been alerted not to consider it. (See People v. Hoyt (2020) 8 Cal.5th 892, 952.)
              But there was no prosecutorial error. A prosecutor’s conduct violates the
federal constitution when the conduct “‘infects the trial with such unfairness as to make
the conviction a denial of due process’”; that is, when the conduct is “‘of sufficient
significance to result in the denial of the defendant’s right to a fair trial.’” (People v.
Harrison (2005) 35 Cal.4th 208, 242.) A prosecutor’s conduct that does not render a
criminal trial fundamentally unfair under federal law violates California law only if the
conduct involves “‘“‘the use of deceptive or reprehensible methods to attempt to
persuade either the court or the jury.’”’” (Ibid.)
              Here, the prosecutor’s citation to a single nonpublished opinion in a motion
in limine did not infect the entire trial with unfairness or deny Duarte a fair trial. A claim
of prosecutorial error therefore must be founded on state law. The prosecutor’s citation
to the nonpublished opinion, though not permitted by the California Rules of Court, was
not deceptive or reprehensible.
              We firmly reject Duarte’s claim that the trial court committed misconduct
by citing the nonpublished opinion. A legal error or an erroneous ruling does not in itself
constitute judicial misconduct. (Rothman et al., Cal. Judicial Conduct Handbook (4th ed.
2017) § 3:46, pp. 192-193.) Legal error constitutes judicial misconduct only when the
error “clearly and convincingly reflects” bad faith, bias, abuse of authority, disregard for
fundamental rights, intentional disregard of law, or “any purpose other than faithful
discharge of judicial duty.” (Oberholzer v. Commission on Judicial Performance (1999)
20 Cal.4th 371, 398; see Rothman et al., Cal. Judicial Conduct Handbook, supra,
§§ 3:47, 3:48 at pp. 195-196.) The trial court’s citation of the nonpublished opinion did
not reflect any of those traits; indeed, in every aspect of this case, the trial judge acted
with the utmost integrity, respect for the law, and regard for the rights of everyone
involved.

                                              17
C. Any Error in Citing the Nonpublished Opinion Was Harmless
              The trial court’s citation to the nonpublished decision is subject to the
general rule that a conviction will not be reversed unless the error resulted in a
miscarriage of justice, that is, the error was prejudicial. (Cal. Const., art. VI, § 13; People
v. Watson (1956) 46 Cal.2d 818, 835-837.) Citing a nonpublished opinion violates
nonstructural state law—California Rules of Court, rule 8.1115—and therefore prejudice
is considered under the standard of People v. Watson, supra, at p. 836. (See People v.
Gonzalez (2018) 5 Cal.5th 186, 195; People v. McNeal (2009) 46 Cal.4th 1183, 1203.)
Under the Watson standard, reversal is required only if “it is reasonably probable that a
result more favorable to the appealing party would have been reached in the absence of
the error.” (People v. Watson, supra, at p. 836.)
              The rule is the same for prosecutorial misconduct. A conviction will not be
reversed for prosecutorial misconduct based on state law unless the misconduct resulted
in prejudice, that is, “it is reasonably probable that a result more favorable to the
defendant would have been reached without the misconduct.” (People v. Crew (2003) 31
Cal.4th 822, 839.)
              In this case, any error in citing or relying on the nonpublished opinion was
harmless because, had that opinion never been cited by the prosecution, there would have
been no reasonable probability the trial court would have allowed Duarte to present the
statistical evidence. Without the nonpublished opinion, the trial would have reached the
same conclusion and granted the prosecution’s motion in limine for the reason that the
statistical evidence proffered by Duarte was irrelevant.
              Duarte argues the statistical evidence was relevant to the issue of implied
malice. She argues, first, that evidence would have “tended to refute the objective
element of implied malice requiring the jury to find that Duarte committed an act, the
natural consequences of which were dangerous to human life.” She argues, second, that
the statistical evidence was “relevant to the jury’s consideration of the subjective

                                              18
elements of implied malice which required the prosecutor to prove that Duarte knew her
act was dangerous to human life and deliberately acted with conscious disregard for
human life.”
               Duarte was charged with, and convicted of, three counts of implied malice
murder. Malice is implied when the defendant deliberately engaged in conduct the
natural consequences of which were dangerous to life, the conduct proximately caused
the death of another, the defendant knew that the conduct would endanger the life of
another, and the defendant acted with conscious disregard for life. (People v. Knoller
(2007) 41 Cal.4th 139, 143.) Implied malice murder has a physical (objective)
component and a mental (subjective) component. (People v. Chun (2009) 45 Cal.4th
1172, 1181; People v. Knoller, supra, at pp. 153-154.) The physical component is the
defendant performs an act the natural consequences of which are dangerous to life.
(People v. Chun, supra, at p. 1181.) The mental component is the defendant knows that
his or her conduct endangers the life of another yet acts with conscious disregard for life.
(Ibid.)
               The statistical evidence proffered by Duarte was not relevant to either
component of implied malice. Whether or not a small number of DUI arrests results in
fatalities has no bearing on whether the natural consequences of driving while intoxicated
are dangerous to life. Looking solely at the ratio between DUI arrests and DUI fatalities
ignores the overall danger and risk presented by drunk drivers. It is virtually self-evident
that a natural consequence of driving while intoxicated is a danger to human life: “[O]ur
observation that ‘[drunken] drivers are extremely dangerous people’ [citation] seems
almost to understate the horrific risk posed by those who drink and drive.” (Burg v.
Municipal Court (1983) 35 Cal.3d 257, 262.)
               The mental component of implied malice could only have been determined
by consideration of evidence of Duarte’s own knowledge and understanding. Whether or
not statistics showed that a small number of DUI arrests results in fatalities has no

                                             19
bearing on whether Duarte knew her conduct endangered the lives of others and acted in
conscious disregard of life. The trial court said it succinctly and best: “[s]ure, maybe one
out of a hundred DUI’s resulted in death, but what does that have to do with this case?”
              The legal validity of our analysis, as well as that of the trial court, does not
depend for legal validity upon the nonpublished opinion cited by the prosecution. The
proffered statistical evidence was inadmissible under fundamental principles of relevance
as applied to the components of implied malice. The trial court reached the conclusion
the statistical evidence would not be probative and engaged in an analysis under
Evidence Code section 352 before citing the nonpublished opinion. Duarte cites no
authority that would have made the statistical evidence admissible.
              Thus, there is no reasonable probability that, had the prosecution never
cited the nonpublished opinion, the trial court would have denied the prosecution’s
motion in limine and admitted the statistical evidence. Because there was no reasonable
probability that the ruling on the motion in limine would have been different, there was
no reasonable probability the jury would have reached a verdict more favorable to Duarte
if the prosecution and the trial court had not cited the nonpublished opinion.

D. The Trial Court Did Not Err by Excluding the Statistical Evidence
              The trial court did not err by granting the prosecution’s motion in limine
and excluding the statistical evidence. Only relevant evidence is admissible. (Evid.
Code, § 350.) We have concluded the statistical evidence proffered by Duarte was
irrelevant to any issue presented at trial.
              The trial court engaged in an analysis under Evidence Code section 352.
Because the proffered statistical evidence had no relevance, its probative value was
substantially outweighed by the probability that its admission would necessitate undue
consumption of time or create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury. (Evid. Code, § 352.)


                                              20
              In addition, defense counsel’s offer of proof at trial did not advance a
theory or identify evidence of a preliminary fact by which a foundation would have been
laid to make the statistical evidence admissible. (Evid. Code, §§ 400, 402, 403.) Defense
counsel said he wanted to “explore” statistics with the witnesses, but the only witness
identified was Page, the prosecution’s accident reconstruction expert. Defense counsel
did not identify any defense witness who would be able to testify about the statistics.
Defense counsel never described what statistics he wanted to present other than to say
they concerned the witnesses’ “experiences with DUI arrests and their experiences with
DUI fatalities.” The failure of the offer of proof alone justified the trial court’s decision
to exclude the statistical evidence. (Evid. Code, § 403, subd. (a).)

                                             III.

              The Trial Court Did Not Err by Denying Duarte’s Motion
                 to Disclose Personal Juror Identifying Information
              Duarte argues the trial court erred by denying her motion to disclose
personal juror identifying information. We find no error.

A. Background
              About two months after the jury rendered its verdicts, Duarte filed a motion
to disclose personal juror identifying information pursuant to Code of Civil Procedure
section 237, subdivision (b). The motion was based on a letter the trial court had
received from one of the jurors after the verdicts had been rendered. Duarte argues the
letter demonstrated the juror had felt intimidated and ignored during deliberations and
had, at a minimum, been “bullied” into voting to convict Duarte of murder.
              A redacted version of the letter was submitted with the motion. In the
letter, the juror stated that Duarte’s case was the first time the juror had been chosen to
serve on a jury, the trial was difficult, and the juror was exhausted when deliberations
started. The juror then described the course of deliberations: “Within a very short period


                                              21
of time, most of the jurors started to say that she was guilty. Many expressing their
feeling about getting in a car drunk. Her knowing what she was doing was wrong. That
she was acting when she was crying in the video. After many people had expressed their
feelings, I had to speak up. I said ‘It sounds to me like you are all going off of emotion.
This is the exact thing that the judge told us not to do. Do you not remember him saying
that we had to have the ingredients to the recipe??’ Another jury spoke up and said and
the totem pole, remember what he said about that? A couple of jurors agreed about the
recipe and said that we have the elements to prove the verdict.”
              The letter relates that the jurors discussed the elements of implied malice.
All the jurors but the letter writer and another agreed that the acting with conscious
disregard of life element of implied malice had been met. The juror who wrote the letter
asked about the Watson advisement. A discussion followed, and “it came down to telling
me it was not necessary to convict the defendant.” The juror expressed the belief that
Duarte did not get in the car with the intent to kill anyone. Other jurors made comments,
and one juror said “it had something to do with intentional intoxication.” The juror also
expressed self-doubt: “I had so many things going through my head . . . . What was
wrong with me?? I knew I listened but maybe I missed something important. How could
I be the only one holding out?”
              The letter continued: “I told everyone that I didn’t mean to be difficult. I
just wasn’t on the same page as everyone else. I said maybe you need to educate me a
little more or I really need to read more. I read the instructions on the juror process and
the elements that were needed to convict the defendant of murder. I still just didn’t see it.
I remember reading a paragraph after the four elements, and it somehow swayed me a
little bit. I kept reading the elements and just wanted it to jump out at me, what everyone
else was agreeing on. After what seemed a long time for me, I raised my hand. I raised it
because I felt like I missed something.”



                                             22
              The juror wrote, “I felt wrong about the whole thing” and “wished I had
written [the trial court] a note” during the deliberations to ask if a prior Watson
advisement were necessary for a later murder conviction. The juror concluded by
writing: “I never imagined all of the pressure that a juror feels in the deliberation room”
and “I just had to write to you to get this off of my conscience.”
              The trial court denied the motion to disclose personal juror identifying
information on the ground that Duarte had not made a prima facie showing of good cause
for disclosure. The court stated it had read the juror’s letter “many, many times line for
line word for word,” the letter showed the juror was an active participant in the
deliberation process, and “[n]owhere in the letter does the juror state improper interaction
or coercion with the other jurors.” The jury was polled after the verdict, and all jurors
confirmed the verdict as theirs.
              The trial court concluded: “So there is absolutely nothing in that letter that
would suggest anything that comes close to jury misconduct. . . . At no time does she
mention being bullied, ignored, forced[,] intimidated, coerced. [¶] If anything, it’s the
opposite. She took an active role.”

B. Duarte Failed to Show Good Cause
              A trial court’s record of the jurors’ personal identifying information must
be sealed after the verdict is recorded. (Code Civ. Proc., § 237, subd. (a)(2).) “Pursuant
to [Code of Civil Procedure] Section 237, a defendant or defendant’s counsel may,
following the recording of a jury’s verdict in a criminal proceeding, petition the court for
access to personal juror identifying information within the court’s records necessary for
the defendant to communicate with jurors for the purpose of developing a motion for new
trial or any other lawful purpose.” (Id., § 206, subd. (g).) A petition for access to
personal juror identifying information must be “supported by a declaration that includes




                                             23
facts sufficient to establish good cause for the release of the juror’s personal identifying
information.” (Id., § 237, subd. (b).)
              Good cause to support a petition to disclose juror personal identifying
information based on juror misconduct means a showing that is sufficient to support a
reasonable belief that juror misconduct occurred. (People v. Cook (2015) 236
Cal.App.4th 341, 345-346.) “Good cause does not exist where the allegations of jury
misconduct are speculative, conclusory, vague, or unsupported.” (Ibid.) “‘Absent a
satisfactory, preliminary showing of possible juror misconduct, the strong public interests
in the integrity of our jury system and a juror’s right to privacy outweigh the
countervailing public interest served by disclosure of the juror information.’” (People v.
Carrasco (2008) 163 Cal.App.4th 978, 990.) Denial of a petition for access to personal
juror identifying information is reviewed under the abuse of discretion standard. (People
v. Jones (1998) 17 Cal.4th 279, 317; People v. Johnson (2013) 222 Cal.App.4th 486,
492.)
              The trial court did not err because Duarte failed to provide a showing
sufficient to support a reasonable belief that juror misconduct had occurred during
deliberations. As the trial court concluded, the juror’s letter did not state or suggest that
the juror who wrote the letter had been intimidated, forced, or coerced into voting to
convict. The letter does not state or suggest that improper deliberations had occurred or
the jurors reached their verdicts by chance or other improper means. The letter reveals
that the jurors did precisely what they were supposed to do during deliberations: They
reviewed the evidence, read and studied the instructions, expressed their thoughts, and
debated points of disagreement. The juror who wrote the letter had actively participated
in deliberations and nothing in the letter suggests that her views had been ignored or that
she was shunned or marginalized.
              In the letter, the juror wrote of her struggle to reach a decision and the
pressure she felt during the deliberation process. Those feelings are normal, not signs of

                                              24
misconduct. Jury trials can be difficult and exhausting for jurors, particularly in cases
with facts like this one. Deliberations can be pressure-filled and stressful; jurors often
struggle to reach a decision.
              Duarte argues the juror’s statement in the letter that she “felt wrong about
the whole thing” is an acknowledgment that juror voted to convict based on “perceived
pressure to conform to what the other jurors believed.” The trial court viewed the letter
as an expression of “buyer’s remorse” rather than a revelation of misconduct. The
court’s assessment was a fair one. The juror agreed with the verdicts and, when polled,
confirmed the verdicts were hers. Whatever the juror might have subjectively felt during
deliberations, access to personal juror identifying information is permissible only upon a
showing of possible juror misconduct, and no such showing was made by Duarte.
                                             IV.

                 The Restitution Fine and the Victim Restitution Are
                Affirmed; the Abstract of Judgment Must Be Corrected
                       to Strike the Court Security Fee and the
                           Criminal Conviction Assessment
              The following fine, fee, assessment, and restitution award appear on the
abstract of judgment for the indeterminate prison commitment: $300 restitution fine
(Pen. Code, § 1202.4, subd. (b)(1)); $160 court security fee (id., § 1465.8, subd. (a)(1));
$120 criminal conviction assessment (Gov. Code, § 70373, subd. (a)(1)); and $26,585.37
in victim restitution (Pen. Code, § 1202.4, subd. (f) (section 1202.4(f)). Duarte argues all
of these must be stricken pursuant to People v. Dueñas (2019) 30 Cal.App.5th 1157,
1172-1173 (Dueñas) because she does not have the ability to pay them.

A. Dueñas Is Inapplicable to Victim Restitution Under Section 1202.4(f)
              The Dueñas court held that due process of law requires a trial court to
determine a defendant’s “present ability to pay” before imposing court security
assessments, criminal conviction assessments, and restitution fines. (Dueñas, supra, 30


                                             25
Cal.App.5th at pp. 1164, 1169-1172.) Assuming for purposes of this opinion only that
Dueñas was correctly decided, we conclude Dueñas is inapplicable to victim restitution
under section 1202.4(f).
              Dueñas addressed restitution fines under Penal Code section 1202.4,
subdivision (b), which are paid to the court. Here, the trial court awarded $26,585.37 in
victim restitution under section 1202.4(f). Dueñas did not address direct restitution to the
victim. In People v. Evans (2019) 39 Cal.App.5th 771 (Evans) the Court of Appeal
concluded the rule of Dueñas did not extend to victim restitution under section 1202.4(f)
because victim restitution is paid directly to the victims as compensation for economic
losses caused by the defendant’s criminal conduct. (Evans, supra, at p. 777.) A criminal
defendant’s ability to pay victim restitution is not a factor to consider in setting a
restitution award under section 1202.4(f) because victim restitution is enforceable as a
civil penalty and the wealth of a defendant in a civil action is irrelevant to liability.
(Evans, supra, at pp. 776-777.)
              Several courts have adopted the reasoning of Evans and its conclusion that
Dueñas does not extend to victim restitution under section 1202.4(f). (People v.
Pack-Ramirez (2020) 56 Cal.App.5th 851, 859; People v. Abrahamian (2020) 45
Cal.App.5th 314, 338; People v. Allen (2019) 41 Cal.App.5th 312, 326.) We agree with
these opinions and likewise conclude that Dueñas does not extend to victim restitution
under section 1202.4(f).

B. The Abstract of Judgment Must Be Corrected by Striking the Court Security Fee and
    the Criminal Conviction Assessment
              At sentencing, defense counsel asserted that Duarte was indigent and asked
the trial court to waive “the fines and fees.” In response, the trial court waived the court
security fee (Pen. Code, § 1465.8, subd. (a)(1)) ($40 per count, $160 total) and the
criminal conviction assessment (Gov. Code, § 70373, subd. (a)(1)) ($30 per count, $120
total) and found that Duarte did not have the ability pay. The court imposed the


                                               26
restitution fine (Pen. Code, § 1202.4, subd. (b)(1)) in the minimum amount of $300. The
court stated the record would show that Duarte had made a Dueñas motion. The
sentencing minutes also reflect that the court security fee and the criminal conviction
assessment had been waived.
              However, the abstract of judgment for the indeterminate prison
commitment includes the court security fee and the criminal conviction assessment that
the trial court had waived. The oral pronouncement of sentence controls over the abstract
of judgment. (People v. Mitchell (2001) 26 Cal.4th 181, 185.) The appellate court has
inherent power to order correction of the abstract of judgment if it does not accurately
reflect the oral judgment of the court. (Ibid.) The Attorney General does not argue the
abstract correctly reflects the trial court’s decision on the court security fee and the
criminal conviction assessment, or that fee and assessment must be imposed
notwithstanding the trial court’s decision to waive them. We therefore direct the trial
court to correct the abstract of judgment for the indeterminate prison commitment by
striking the court security fee of $160 and the criminal conviction assessment of $120.
              Duarte also challenges the $300 restitution fine. We conclude the trial
court did not err by imposing that fine. If a defendant has been convicted of a felony, a
trial court has discretion to set the restitution fine in an amount of not less than $300 or
more than $10,000. (Pen. Code, § 1202.4, subd. (b)(1).) The trial court in the present
case imposed the minimum, and confirmed that amount after making a finding on
Duarte’s ability to pay. This was a reasonable decision considering, as the court put it, “I
could have given her up to $10,000.”
              If the trial court erred by imposing the $300 restitution fine, the error was
harmless beyond a reasonable doubt because Duarte will be able to earn enough in prison
wages while incarcerated to pay it. (People v. Jones (2019) 36 Cal.App.5th 1028, 1035;
People v. Johnson (2019) 35 Cal.App.5th 134, 140; see (People v. Cervantes (2020) 46



                                              27
Cal.App.5th 213, 229 [Defendant’s ability to pay includes the ability to obtain prison
wages and to earn money after his release from custody].)

                                     DISPOSITION
              The judgment is affirmed. The trial court is directed to correct the abstract
of judgment for the indeterminate prison commitment by striking the $160 court security
fee and the $120 criminal conviction assessment, prepare a corrected abstract of
judgment, and forward a certified copy of the corrected abstract of judgment to the
Department of Corrections and Rehabilitation.




                                                 FYBEL, J.

WE CONCUR:



ARONSON, ACTING P. J.



IKOLA, J.




                                            28